Case: 19-12167     Date Filed: 06/17/2020   Page: 1 of 2



                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 19-12167
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 8:18-cr-00468-VMC-JSS-3


UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

                                       versus

SHARVIL PATEL,
a.k.a. Will Patel,

                                                              Defendant-Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (June 17, 2020)

Before JORDAN, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 19-12167     Date Filed: 06/17/2020   Page: 2 of 2



      Rosanne Brady, appointed counsel for Sharvil Patel, in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Brady’s conviction and sentence are AFFIRMED.




                                         2